DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4th 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed January 4th 2022 has been entered and made of record.  Claims 1 and 10 are amended.  Claims 1-10 are pending.
	Applicant’s remarks in view of the newly presented amendments have been considered but are not found to be persuasive for at least the following reasons:
	Applicant has amended the independent claims 1 and 10 to recite:
	detect a pedestrian area in which a pedestrian is located in an input image;
perform object detection in a detected pedestrian area by directly using a deep learning model and not segmenting a clothing area and areas of the pedestrian in the pedestrian area;
First the newly presented claim language is indefinite because the meaning is unclear of the amended phrase: and not segmenting a clothing area and areas of the pedestrian in the pedestrian area.

Furthermore, the phrase “areas of the pedestrian area” is also unclear, especially in view of Fig. 3 which clearly displays segmented identified areas of a pedestrian area.  Do the areas of the pedestrian in the pedestrian area have a meaning of sub-areas or some different meaning other than the sub-areas shown in Fig. 3.
Because of the lack of clarity of the added claim language, claims 1 and 10 are accordingly rejected under 35 U.S.C. 112(b) below.

Applicant’s remarks regarding Sriram not disclosing the claims as now recited are also not found to be persuasive.  Sriram performs object detection in the detected pedestrian area using machine learning models (paragraphs [0037]-[0039]).  Person region, object region, overlap region and/or union region as shown in Fig. 3A are all detected and object detection is performed on the regions.  Then Sriram discloses the final step of outputting detection blocks of detected articles belonging to the pedestrian in the pedestrian area and categories of the detected articles is performed (Fig. 2B, steps B260 and B262).  The blocks of detected objects as shown for example in Fig. 3A of Sriram are effectively the same as the detected blocks of Fig. 3 of the present specification.  Sriram discloses that the regions of interest in the images or ROI are used in a learning model that directly performs object detection in order to identify objects of person, object and union in order to give a confidence of the identified object and the association of the object with the person.  In performing these steps, it does not appear that Sriram segments clothing area and areas of the pedestrian area.  Therefore the rejection in view of Sriram is accordingly maintained.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly presented claim language is indefinite because the meaning is unclear of the amended phrase: and not segmenting a clothing area and areas of the pedestrian in the pedestrian area.
It is unclear what Applicant intends by specifying “not segmenting.”  The first step states that a pedestrian area is located.  Fig. 3 displays located or segmented clothing areas.  
Furthermore, the phrase “areas of the pedestrian area” is also unclear, especially in view of Fig. 3 which clearly displays segmented identified areas of a pedestrian area.  Do the areas of the pedestrian in the pedestrian area have a meaning of sub-areas or some different meaning other than the sub-areas shown in Fig. 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2020/0151489 to Sriram et al.

With regard to claim 1, Sriram discloses an apparatus, comprising: 
a processor that couples to a memory (Fig. 1) to, 
detect a pedestrian area in which a pedestrian is located in an input image (Figs. 3A and 3B, step B352, one or more persons are identified in an image.  In the example image the person identified is waling and considered to be a pedestrian); 
perform object detection in a detected pedestrian area by directly using a deep learning model and not segmenting a clothing area and areas of the pedestrian in the pedestrian area (Fig. 3B, steps B354, B358 and B360, the object is detected and located using a neural network. .  Sriram performs object detection in the detected pedestrian area using machine learning models (paragraphs [0037]-[0039]).  Person region, object region, overlap region and/or union region as shown in Fig. 3A are all detected and object detection is performed on the regions.  The blocks of detected objects as shown for example in Fig. 3A of Sriram are effectively the same as the detected blocks of Fig. 3 of the present specification.  Sriram discloses that the regions of interest in the images or ROI are used in a learning model that directly performs object detection in order to identify objects of person, object and union in ; and 
output detection blocks of detected articles belonging to the pedestrian in the pedestrian area and categories of the detected articles (Fig. 3B, steps B360 and B362, and Fig. 2B, steps B260 and B262, the confidence that an object is associated with the person is determined and the result is output).

With regard to claim 2, Sriram discloses the apparatus according to claim 1, wherein to output the detection blocks, the processor is to, detect detection blocks of candidate articles within the detected pedestrian area including categories and confidences of the candidate articles by directly using the deep learning model (paragraphs [0005]-[0006] and [0026], Sriram discloses categories or object types and also calculates confidences using a neural network of the objects associated with the detected persons); 
screen the candidate articles in the pedestrian area (paragraphs [0005]-[0006]); and 
output the screened candidate articles as the detected articles belonging to the pedestrian (paragraphs [0005]-[0006], the determined objects are evaluated and the objects with the highest confidence determined by the neural network are outputted as associated with the detected persons).

With regard to claim 3, Sriram discloses the apparatus according to claim 2, wherein, the processor screens the candidate articles according to any one or combination of screenings including: 
categories of the candidate articles (paragraph [0026], Sriram disclose determining object types); 
confidences of the categories of the candidate articles (paragraphs [0005]-[0006]); 
an overlap ratio of detection blocks of at least two candidate articles among the detection blocks (paragraph [0006] and Fig. 3A, the ratios of the person and article union bounding shape or overlap shape are used to determine the confidence); and 
a ratio of an area of a detection block of a candidate article among the detection blocks to an area of the pedestrian area in which the candidate article is located (Fig. 3A and paragraphs [0005]-[0006], [0022]-[0024] and [0037], the ratios of the different detected regions are used to determine confidence of the object being associated with the detected person).  

With regard to claim 4, Sriram discloses the apparatus according to claim 3, wherein, the processor is to, reserve only a candidate article with a highest confidence when the overlap ratio of the detection blocks of the at least two candidate articles satisfies a determined condition and categories of the at least two candidate articles are identical or similar, and/or, reserve only a candidate article with a highest confidence when at least two articles of mutually exclusive categories exist in the pedestrian area (paragraph [0039], the object with the highest confidence is chosen as the object associated with the person).  

With regard to claim 5, Sriram discloses the apparatus according to claim 1, wherein, the detected articles comprise various types of clothing, carried articles and decorations (paragraph [0026], many different types of objects such as bag, luggage, clothing, etc. are disclosed).

With regard to claim 6, Sriram discloses the apparatus according to claim 1, wherein, the processor is to output positions of the detected articles belonging to the pedestrian in the pedestrian area (Figs. 3A and 3B and paragraphs [0004] and [0026]-[0027], the purpose is to associate detected objects with detected people).

With regard to claim 7, Sriram discloses the apparatus according to claim 1, wherein the processor is to mark an attribute of the pedestrian according to detected categories of the detected articles (paragraphs [0026], [0037]-[0038], attributes of the person detected are marked in relation to the categories of the articles such as the person’s arm being bent or other joints in relation to the object for determining if/hoe the article is being carried by the user).

With regard to claim 9, Sriram discloses an electronic device, comprising the apparatus as claimed in claim 1 (Fig. 1).

With regard to claim 10, the discussion of claim 1 applies. Sriram discloses a method performed by an electronic device (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 2020/0151489 to Sriram and the publication titled YOLOv3: An Incremental Improvement by Redmon et al.

With regard to claim 8, Sriram discloses the apparatus according to claim 1, but does not explicitly disclose wherein, the deep learning model is a YoloV3 deep convolutional neural network.  YoloV3 is a readily available object detection system published and described by Redmon et al. in 2018.  Therefore it would have been obvious to one of ordinary skill in the art of object detection at the time of filing to use the YoloV3 system in performing the object detection taught by Sriram.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669